



Exhibit 10.2
Kaiser Aluminum Amended and Restated 2017-2019 Long-Term Incentive Plan


Management Objective:    The applicable measurable performance objective:


•
for 40% of the Performance Shares is the percentile ranking (“Relative TSR
Ranking”) of the total shareholder return (“TSR”) of Kaiser Aluminum Corporation
(the “Company”) over the period from January 1, 2017 through December 31, 2019
(the “Performance Period”) compared to the TSR of companies listed on Annex I
hereto (each, a “Peer Company”), each of which is a member of the S&P 600 Small
Cap Materials Sector index, over the Performance Period;



•
for 40% of the Performance Shares is the cost performance (“Cost Performance”)
of the Company, measured against the Company’s total controllable cost (“Total
Controllable Cost”), over the Performance Period; and



•
for 20% of the Performance Shares is the economic value added performance (“EVA
Performance”) of the Company, measured by the consolidated pre-tax operating
income of the Company (“PTOI”) less a capital charge, over the Performance
Period.

                    
TSR Performance Objective


The Relative TSR Ranking will be based on the Company’s relative stock
performance against the Peer Companies, with any dividends being treated as
being reinvested on the applicable ex-dividend date.


The beginning and ending share prices are determined using the 20 trading day
averages preceding the beginning and the end of the applicable performance
period, respectively.


Any Peer Company that is acquired during the Performance Period shall be omitted
from the peer group and will not be included in determining the Relative TSR
Ranking.


Any Peer Company that files for bankruptcy, or that has its shares delisted from
its primary stock exchange because it fails to meet the exchange listing
requirements (other than as a result of its acquisition), during the Performance
Period shall remain in the peer group and will be ranked last for purposes of
determining the Relative TSR Ranking.


The Relative TSR Ranking target is the 50th percentile (the “Target TSR
Ranking”). The payout for TSR performance at the target level (a multiplier of
1.00x) is 50% of the applicable Performance Shares. The threshold performance
required to potentially earn Performance Shares is a Relative TSR Ranking at the
25th percentile. The payout for TSR performance at the threshold level (a
multiplier of 0.50x) is 25% of the applicable Performance Shares. If the
Relative TSR Ranking is below the 25th percentile, no Performance Shares will be
earned. If the Relative TSR Ranking is greater than the 90th percentile,
Performance Shares will be earned at the maximum level. The payout for
performance at the maximum level (a multiplier of 2.00x) is 100% of the
applicable Performance Shares.


The multiplier for Performance Shares based on TSR Percentile Ranking will be
determined by straight line interpolation between the measuring points based on
the Relative TSR Ranking as follows:







--------------------------------------------------------------------------------





TSR Percentile Ranking
<25th percentile
  25th percentile
  50th percentile
  75th percentile
≥90th percentile
Multiplier
   0.00x
   0.50x
   1.00x
   1.50x
   2.00x



If the TSR of the Company over the Performance Period is negative, then the
multiplier shall be capped at 1.00x.


Cost Performance Objective


The Company’s Cost Performance is measured as a percentage of the average annual
increase or decrease in Total Controllable Cost over the Performance Period as
compared with the Total Controllable Cost for 2016. The baseline reflects 2016
costs/performance flexed for volume and mix.


Total Controllable Cost shall equal the sum of the Company’s (1) controllable
variable conversion cost (“Variable Cost”) and (2) controllable plant overhead
and selling, general and administrative expenses (“Overhead Cost”) as more fully
described to the Company’s compensation committee (the “Committee”).


The Cost Performance target is a 0% annualized cost increase requiring the
offset of underlying inflation (the “Target Cost Performance”). The payout for
Cost Performance at the target level (a multiplier of 1.00x) is 50% of the
applicable Performance Shares. If the Cost Performance is equal to or greater
than a 3% annualized cost increase, no Performance Shares will be earned. If the
Cost Performance equals or exceeds a 3% annualized cost reduction, Performance
Shares will be earned at the maximum level. The payout for performance at the
maximum level (a multiplier of 2.00x) is 100% of the applicable Performance
Shares.


The multiplier for Performance Shares based on Cost Performance will be
determined by a straight line interpolation based on Cost Performance as
follows:


Cost Performance


 ≥3% annualized cost increase
   0% annualized cost increase
 ≥3% annualized cost reduction
Multiplier


   0.00x
   1.00x
   2.00x



EVA Performance Objective


For each year of the Performance Period, EVA will equal (1) PTOI less (2) 15% of
net assets as of the end of the immediately preceding year (“Net Assets”).


In determining EVA for a particular year:


(1) Net Assets will equal total assets less total liabilities of our
Consolidated financial statements, subject to adjustments to:


•
remove discontinued operations and legacy environmental accruals;






--------------------------------------------------------------------------------





•
remove VEBA related assets and liabilities;

•
exclude financing items;

•
exclude capital expenditures in progress;

•
add prorated value of capital projects and acquisitions larger than 1% of prior
year Net Assets except to the extent necessary to avoid over-stating Net Assets;

•
exclude income tax related assets and liabilities; exclude mark-to-market assets
and liabilities relating to hedging activities except for those relating to
option premiums;

•
exclude cash, cash equivalents and short-term investments; and address other
items as recommended by the Company’s Chief Executive Officer and approved by
the Committee.



(2) PTOI will be adjusted to:


•
exclude non-cash LIFO inventory charges (benefits) and respective non-cash metal
gains (losses);

•
exclude non-cash mark to market and lower of cost or market adjustments;

•
amortize the following non-recurring activities over three calendar years with
the first year being the year of the initial charge if the value exceeds one
percent of Net Assets:

◦
Restructuring charges;

◦
Gains or losses resulting from asset dispositions;

◦
Labor stoppage costs; and

◦
Asset impairment charges;

•
exclude discontinued operations and legacy environmental income and expenses;

•
exclude unrealized mark-to-market gains (losses) related to hedging activities;

•
exclude VEBA income and expense;

•
exclude workers compensation gains (expenses) caused by changes in the discount
rate; and address other items as recommended by the Company’s Chief Executive
Officer and approved by the Committee.



The EVA Performance target is $50 million (the “Target EVA Performance”). The
payout for EVA Performance at the target level (a multiplier of 1.00x) is 50% of
the applicable Performance Shares. If the EVA Performance is equal to or less
than $25 million, no Performance Shares will be earned. If the EVA Performance
is greater than or equal to $75 million, Performance Shares will be earned at
the maximum level. The payout for performance at the maximum level (a multiplier
of 2.00x) is 100% of the applicable Performance Shares.


The multiplier for Performance Shares based on EVA Performance will be
determined by a straight line interpolation based on EVA Performance as follows:


EVA Performance


 ≤ $25 million
    $50 million
 ≥ $75 million
Multiplier


   0.00x
   1.00x
   2.00x



Determination of Number of Performance Shares Potentially Earned:
The number of Performance Shares earned, if any, will be determined as follows:

•
Following December 31, 2019, the Committee will approve a multiplier (“LTI
Multiplier”) for each of the performance metric described above based on the
Company’s performance.








--------------------------------------------------------------------------------





•
The number of Performance Shares earned, if any, will equal the sum of the
product (rounded down to the nearest whole number) of (1) the number of
Performance Shares granted under each performance metric and (2) one-half of the
LTI Multiplier determined based on each of the applicable Company performance
(rounded to the nearest whole percentage point); provided, however, such number
will not exceed the number of Performance Shares granted hereunder.



The Committee will approve the LTI Multiplier not later than March 15, 2020.


Administrative Provisions:
Additional administrative provisions are reflected in the terms of the
applicable grant documents.
The number of Performance Shares earned by any Covered Employee will be subject
to any “umbrella plan” adopted by the Company in order to improve the tax
efficiency of the Performance Shares granted to such Covered Employee.








--------------------------------------------------------------------------------





Annex I


Peer Company List


A. Schulman, Inc.
Innospec Inc.
AdvanSix Inc.
KapStone Paper and Packaging Corporation
AK Steel Holding Corporation
Koppers Holdings Inc.
American Vanguard Corporation
Kraton Performance Polymers Inc.
Balchem Corp.
LSB Industries Inc.
Boise Cascade Company
Materion Corporation
Calgon Carbon Corporation
Myers Industries Inc.
Century Aluminum Co.
Neenah Paper, Inc.
The Chamours Company
Olympic Steel Inc.
Clearwater Paper Corporation
PH Glatfelter Co.
Deltic Timber Corporation
Quaker Chemical Corporation
Flotek Industries Inc.
Rayonier Advanced Materials Inc.
Future Fuel Corp.
Schweitzer-Mauduit International Inc.
HB Fuller Co.
Stepan Company
Hawkins Inc.
Stillwater Mining Co.
Haynes International, Inc.
SunCoke Energy Inc.
Headwaters Incorporated
TimkenSteel Corporation
Ingevity Corporation
Tredegar Corp.
Innophos Holdings Inc.
U.S. Concrete








